Title: Memorandum from Thomas Jefferson, 11 July 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia, c.11 July 1793]

to be read at the President’s leisure.
Governr H. Lee’s letter. June 28. concerning supposed pestilential disease in W. I.
The Suckey. Th: J’s letter June 26. to mister Hammond.


Th: J.
to mister
Hammond.
June 25.
on insinuation concerning Western posts.


do
to
do
do
developemt of order about privateers arming.


Philips’s letter June 7. cannot be received as Consul at Curaçoa.
Chiappe’s letter Mar. 20. Th: J will read it to the President. Simpson’s do Apr. 30.
Th: J.s letter to the President. on mister Young’s queries.
